94 N.Y.2d 887 (2000)
727 N.E.2d 573
706 N.Y.S.2d 76
AMY ZAMBRANA, Appellant,
v.
CITY OF NEW YORK et al., Respondents.
Court of Appeals of the State of New York.
Argued January 5, 2000.
Decided February 17, 2000.
*888 Proner & Proner, New York City (Tobi R. Salottolo of counsel), for appellant.
McCabe, Collins, McGeough & Fowler, Mineola (Patrick M. Murphy of counsel), for respondents.
Before: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We agree with the majority memorandum of the Appellate Division. We further note that plaintiff failed to identify any triable issue of fact with respect to whether defendant had notice of the reckless conduct of other skaters in order to defeat defendant's motion for summary judgment (Zuckerman v City of New York, 49 NY2d 557, 562).
Order affirmed, with costs, in a memorandum.